Title: From Thomas Jefferson to Henry Knox, 26 March 1793
From: Jefferson, Thomas
To: Knox, Henry



Dear Sir
Philadelphia Mar. 26. 1793.

The President having desired a meeting at the War-office yesterday, as you were apprised by his letter of the 21st. the Secy. of the Treasury, Attorney general and myself met, but knowing you were too unwell to attend, we agreed not to enter on the business submitted, till you should be well enough to assist us. I will beg the favor of you therefore whenever you shall be well enough, to be so good as to fix the time of meeting and give us notice. That it may be soon is the sincere prayer of Dear Sir your very humble servt

Th: Jefferson

